ACCEPTED
                                                                                                     01-15-00027-CR
                                                                                          FIRST COURT OF APPEALS
                                                                                                  HOUSTON, TEXAS
                                                                                                10/5/2015 5:12:49 PM
                                                                                               CHRISTOPHER PRINE
                                                                                                              CLERK



  TERRENCE LEON HOLMES                                                           FILED IN
                               ATTORNEY AT LAW                            1st COURT OF APPEALS
                                      455 Milam Street                        HOUSTON, TEXAS
                                 Beaumont, Texas 77701-4914               10/5/2015 5:12:49 PM
                                       (409) 832-6041                     CHRISTOPHER A. PRINE
                                                                                  Clerk

October 5, 2015


CERTIFIED MAIL: 70142120000098567286
TDCJ# 1967053
EARL W. WILMORE, JR.
3295 FM 3514
Gist State Jail
Beaumont, TX 77705


RE:     APPEAL NO. 01-15-00027-CR (TRIAL NO. 13-17241)


Dear EARL WILMORE, JR.,

        After diligently reviewing the record under this cause number and researching the law, I
found no reversible error committed by the trial court and no arguable ground of error. It is
counsel's opinion that this appeal is without merit. Under Ander's v. California, an appellate
attorney can file a brief of this kind after reviewing the record and researching the law and
concludes that there is no arguable ground of error when counsel may file such a brief.


        However, you have the right to review the record and file a pro se brief raising any
ground or error or complaint, which you may desire that the record supports. Should you wish to
exercise your right to review the appellate record in preparing to file a response to the Anders
brief, you should immediately file a motion for pro se access to the appellate record with the
First Court of Appeals, 301 Fannin Street, Houston, TX 77002. Enclosed please find a Pro Se
Motion for Access to Appellate Record, lacking only your signature and the date. In order to
effectuate your right to review the appellate record pro se, should you choose to invoke it, you
must sign and date the motion and send it on to the First Court of Appeals, within ten (10) days
of the date of this letter.
       After filing a pro se brief and after the Court of Appeals renders a judgment and opinion,
you have a right to file a pro se petition for discretionary review pursuant to Rule 68 of the Texas
Rules of Appellant Procedure. A copy of the Court of Appeals judgment and opinion will be
mailed to your last known address and you will have only 30 days in which to file a pro se
petition for discretionary review in the Court of Appeals. Tex. R, App. P. 68.2. You must timely
inform me of any change in the address at which you or currently living or any change in your
current prison unit, so that, you don’t lose the opportunity to file a pro se petition for
discretionary review.
       Furthermore, if you have any questions about this cause, please contact me in writing.



Respectfully,

/s/Terrence Leon Holmes
Terrence Leon Holmes
Attorney at Law



TLH/mbj


Enclosure